Citation Nr: 1139270	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO. 04-42 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, to include on a secondary basis. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1973 to November 2001. 

In April 2008, the Board of Veterans' Appeals (Board) found that new and material evidence had been received to reopen the Veteran's claim of service connection for a left knee disability. The reopened claim was remanded by the Board to the Department of Veterans Affairs (VA) Regional Office (RO) through the Appeals Management Center (AMC) in Washington, DC. 

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in February 2008, and a transcript of the hearing is of record.

This case was returned to the Board in July 2010 and was remanded for the Veteran to undergo a VA examination. 

The appeal is REMANDED to the AMC. VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in July 2010 for a VA examination. The examiner was directed to opine on whether the Veteran's left knee disorder was caused by or worsened as a result of the Veteran's service-connected right knee disorder. In September 2010, a VA examiner reviewed the Veteran's claims file, including the June 2008 VA examination report. The examiner opined that the Veteran's left knee disorder was not caused by or a result of his service-connected right knee disorder. However, the examiner did not opine on whether the Veteran's left knee disorder worsened or was aggravated by his service-connected right knee disorder. 




The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). As the September 2010 VA opinion did not contain the information required by the July 2010 remand directives, additional remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a left knee disability that is not evidenced by the current record. The Veteran will be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC will then obtain these records and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide her an opportunity to submit copies of the outstanding medical records.

2. Upon the passage of a reasonable amount of time or upon the Veteran's response, the RO/AMC will arrange for a new examination of the Veteran, with review of the Veteran's claims files by the VA physician who provided the September 2010 opinion to provide clarification on whether the Veteran has a left knee disability that was worsened or aggravated by his service-connected right knee disability. If the VA examiner referred to above is unavailable, the RO/AMC will obtain the opinion from another appropriate health care provider, with review of the claims files. The following considerations will govern:

a. The claims folder and a copy of this remand will be made available to the reviewer for review, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion whether the Veteran's current left knee disability worsened or was aggravated by his service-connected right knee disability. 

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. If the examiner is unable to determine whether the service-connected right knee disorder aggravate or worsened the Veteran's left knee without resorting to mere speculation, he should so state. 

d. If the examiner responds to the above inquiry that he cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

3. Thereafter, the RO/AMC will review the claims files and ensure that the development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. After the above have been completed, the RO/AMC will re-adjudicate the Veteran's claim for service connection for a left knee disability, to include on a secondary basis, and to include on an aggravational basis, based on all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


